 

Exhibit 10.1

﻿

FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

﻿

This FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
"Amendment") dated effective as of February 28, 2017, is entered into by and
between LINDSAY CORPORATION, a Delaware corporation ("Borrower"), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association ("Bank").

 

Recitals

﻿

WHEREAS, Borrower and Bank are parties to that certain Amended and Restated
Revolving Credit Agreement dated as of February 18, 2015 (the "Credit
Agreement"), pursuant to which Bank agreed to lend to Borrower an aggregate
principal sum of up to $50,000,000.00; and

﻿

WHEREAS, Borrower and Bank desire to amend the Credit Agreement to provide for
the changes referred to herein.

﻿

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Borrower and Bank agree to amend the Credit Agreement
as follows:

﻿

1.Definitions.  Capitalized terms used herein but not otherwise defined shall
have the meaning ascribed to them in the Credit Agreement (as defined above).

﻿

2.Definition of "Authorized Individual".  The definition of "Authorized
Individual” is amended by replacing James C. Raabe with Brian L. Ketcham.

﻿

3.Definition of "Letter of Credit Sublimit".  The definition of "Letter of
Credit Sublimit" is amended to mean Fifteen Million Dollars ($15,000,000.00).

﻿

4.Definition of "LIBOR Rate".  The definition of "LIBOR Rate" is amended to mean
(i) for the purpose of calculating effective rates of interest for Loans making
reference to LIBOR Periods, the rate of interest per annum determined by Bank
based on the rate for United States dollar deposits for delivery on the first
day of each LIBOR Period for a period approximately equal to such LIBOR Period
as published by the ICE Benchmark Administration Limited, a United Kingdom
company, at approximately 11:00 a.m., London time, two (2) London Business Days
prior to the first day of such LIBOR Period (or if not so published, then as
determined by Bank from another recognized source or interbank quotation), or
(ii) for the purpose of calculating effective rates of interest for Loans making
reference to the Daily One Month LIBOR Rate, the rate of interest per annum
determined by Bank based on the rate for United States dollar deposits for
delivery of funds for one (1) month as published by the ICE Benchmark
Administration Limited, a United Kingdom company,  at approximately 11:00 a.m.,
London time, or, for any day not a London Business Day, the immediately
preceding London Business Day (or if not so published, then as determined by
Bank from another recognized source or interbank quotation); provided, however,
that if the LIBOR Rate determined as provided above would be less than zero
percent (0.0%), then the LIBOR Rate shall be deemed to be zero percent (0.0%).

﻿

5.LIBOR Rate Margin Grid.  The "grid" in the definition of "LIBOR Rate Margin"
is hereby amended and restated in its entirety as follows:

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





1

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

 

Leverage Ratio*

LIBOR Rate Margin

≤ 0.99x

0.90%

1.00x ≤ 1.74x

1.20%

1.75x ≤ 1.99x

1.40%

2.00x ≤ 2.24x

1.65%

≥ 2.25x

2.00%

﻿

*Calculated on a four-fiscal quarter rolling basis as provided in the definition
of "Leverage Ratio."                                            

﻿

6.Definition of Termination Date.  The definition of "Termination Date" is
amended to mean February 28, 2020.

﻿

7.Amendment to Section 2.1(a).  The provision in Section 2.1(a) of the Credit
Agreement which reads "Borrower's obligation to repay Loans shall be evidenced
by a promissory note dated as of the date hereof ("Line of Credit Note"), all
terms of which are incorporated herein by this reference" shall be amended and
replaced as follows:  "Any Loans made hereunder shall be evidenced by that
certain Amended and Restated Line of Credit Note dated on or about February 28,
2017, as may be amended or restated from time to time ("Line of Credit Note"),
all terms of which are incorporated herein by this reference."

﻿

8.Amendment to Section 5.9(b).  Section 5.9 of the Credit Agreement is hereby
amended and restated in its entirety to read:  "(b) Leverage Ratio not greater
than 2.75 to 1.0 as of the end of such fiscal quarter of Borrower then ended."

﻿

9.Internal References.  References in the Credit Agreement to the "Line of
Credit Note" shall refer to Amended and Restated Line of Credit Note dated on or
about the date hereof, as may be amended and restated from time to time. 

﻿

10.Effectiveness.  This Amendment shall become effective when and only when the
Bank shall have received (a) counterparts of this Amendment duly executed by the
Borrower; (b) the Amended Note dated effective as of the date hereof, duly
executed by the Borrower; and (c) such other documents, actions or assurances as
Bank may reasonably request.

﻿

11.Representations and Warranties of Borrower.  Borrower represents and warrants
as follows:

﻿

(a)The execution, delivery and performance by Borrower of this Amendment and the
Credit Agreement, as amended hereby, (i) are within Borrower's powers, (ii) have
been duly authorized by all necessary action, (iii) do not result in, or
require, the creation of any lien, security interest or other charge or
encumbrance upon or with respect to the Collateral, and (iv) do not contravene
(A) Borrower's organizational documents, or (B) any law or contractual
restriction binding on or affecting Borrower.

﻿

(b)This Amendment and the Credit Agreement as amended hereby constitute legal,
valid and binding obligations of Borrower and are enforceable against Borrower
in accordance with their respective terms.

﻿

(c)There is no pending or threatened action or proceeding affecting Borrower
before any court, governmental agency or arbitrator, which may materially
adversely affect the financial condition or operations of Borrower.

﻿

(d)No breach of any representation or warranty made by Borrower pursuant to
Article 5 of the Credit Agreement or any covenant made by Borrower pursuant to
Article 6 of the Credit Agreement has occurred and is continuing.

﻿

12.Reference to and Effect on the Credit Agreement.  Upon the effectiveness of
Section 10 of this Amendment, on and after the date hereof, each reference in
the Credit Agreement to "this Agreement", "hereunder" "hereof", "herein" or
words of like import shall mean and be a reference to the Credit Agreement as
amended by this Amendment.

﻿





2

--------------------------------------------------------------------------------

 

 

 

(a)Except as specifically amended above, the Credit Agreement shall remain in
full force and effect and is hereby ratified and confirmed.

﻿

(b)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of the Bank under the Credit
Agreement, nor constitute a waiver of any provision of the Credit Agreement.

﻿

13.Execution in Counterparts.  This Amendment may be executed in one or more
counterparts, not all of which need to be signed by the same parties, but all of
which taken together shall constitute one and the same instrument.  The parties
may execute this Amendment and exchange counterparts by means of facsimile
transmission or electronic mail, and the parties agree that the receipt of such
counterparts shall be binding on the parties and shall be construed as
originals.

﻿

14.Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Nebraska, without regard to its
principles of conflict of laws.

﻿

﻿

THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK





3

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Amendment to be executed as of the day and year first written
above.

﻿

BANK:

﻿

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

﻿

﻿

By: /s/ Michael H. Wheeler

Michael H. Wheeler, Vice President

﻿

﻿

BORROWER:

﻿

LINDSAY CORPORATION, a Delaware corporation

﻿

﻿

By: /s/ Richard W. Parod

Richard W. Parod, Chief Executive Officer

﻿



4

--------------------------------------------------------------------------------